DETAILED ACTION
The following is a Final Office action in response to applicants’ amendment and remarks filed on 11/01/2021.  Claims 22-30, 36, and 37 have been amended.  Claims 22-42 are currently pending and have been considered as follows.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In view of the amendment to Claims 23, 24, and 27, the claim objections to Claims 23, 24, and 27 are withdrawn.  However, the amendment to Claim 28 still lacks recitation of a parent claim number from which it depends.
In view of the amendment to Claims 23, 25, 26, 30, and 37, the 35 U.S.C. 112(b) rejection of Claims 23, 25, 26, 30, and 37 is withdrawn.
Applicants’ arguments on pages 8-10 of the remarks filed 11/01/2021 regarding Bisso et al. (US 20120054857 A1, hereinafter Bisso) have been fully considered, but they are not persuasive.
Applicants argued on page 10 of the remarks that the cited references do not disclose the newly amended features “including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems” in independent Claims 22, 29, and 36.
Given the broadest reasonable interpretation (BRI) of the amended language and review of the cited references, the Examiner considers the primary reference Bisso as teaching the newly amended features.  This is because proper claim construction under the BRI of the language “one or more” would yield the limitation “including generating platform information by… one… deployed security-relevant subsystem(s) and combining the platform information, wherein the security-relevant subsystem(s) include one of antivirus systems” which Bisso teaches “The anti-malware coordinator may be a software and/or hardware module that coordinates anti-malware application, such as the anti-malware engines 106-1, 106-2, 106-3, and 106-n (which may be referred to herein generally as 106). The user system 102 may include a number of anti-malware engines 106 with similar or near redundant functionality. For example, the user system may include (but are not restricted to) the malware engines … Kaspersky Anti-Virus… Norman Anti-Virus available from Norman ASA of Lysaker, Norway, Command Antivirus available from Authentium in Palm Beach Gardens, Fla., and VirusBuser available from VirusBuster… The anti-malware coordinator 104 can select which anti-malware engines 106 to run or enable based on information processed at the anti-malware coordinator 104… This information is analyzed at the anti-malware coordinator 104 to determine a subset of anti-malware engines 106 from the selection of provider anti-malware engines available on the system 102” [0024]; [0026]-[0028]; [0029]; “the anti-malware coordinator may also be used to aggregate the results returned by the engines and take an action that is defined by a default or user modifiable configuration data” [0030].  For at least these reasons, the cited references do disclose every feature of amended independent Claims 22, 29, and 36.
Claim Objections
Claim 28 is objected to because of the following informalities:
Claim 28 line 1 recites “The computer-implemented method of claim wherein the” which should be corrected as “The computer-implemented method of claim 22”;
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Parent Patent No. 10,721,252 B2
Claims 22-42 are non-provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of parent U.S. Patent No. 10,721,252 B1 (common inventive entity and assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all the elements of the instant application claims 22-42 are to be found in parent patent claims 1-21.  The difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are non-provisional obviousness-type double patenting because the conflicting claims have been patented.
Claims Comparison Table
Instant Application:
16/911,850
U.S. Patent No. 10,721,252 B2
(common inventive entity and assignee)
Claim 22:
A computer-implemented method, executed on a computing device, comprising:
obtaining consolidated platform information for a computing platform to identify one or more deployed security-relevant subsystems, including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems;

generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 1:
A computer-implemented method, executed on a computing device, comprising:
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems;
obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 23:
The computer-implemented method of claim 22 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes: ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 2:
The computer-implemented method of claim 1 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes: ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 24:
The computer-implemented method of claim 22 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 3:
The computer-implemented method of claim 1 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 25:
The computer-implemented method of claim 24 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 4:
The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 26:
The computer-implemented method of claim 24 wherein the comparative includes: vendor customers in any industry comparative.
Claim 5:
The computer-implemented method of claim 3 wherein the comparative includes: vendor customers in any industry comparative.
Claim 27:
The computer-implemented method of claim 22 wherein the consolidated 
Claim 6:
The computer-implemented method of claim 1 wherein the consolidated platform information is obtained from an independent information source.
Claim 28:
The computer-implemented method of claim wherein the consolidated platform information is obtained from a client information source.
Claim 7:
The computer-implemented method of claim 1 wherein the consolidated platform information is obtained from a client information source.
Claim 29:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising:
obtaining consolidated platform information for a computing platform to identify one or more deployed security-relevant subsystems, including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems;
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 8:
A computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations comprising: 
generating, via a Security Information and Event Management system, consolidated platform information from a plurality of security-relevant subsystems within a computing platform, the plurality of security-relevant subsystems including one or more of Content Delivery Network systems, Database Activity Monitoring systems, User Behavior Analytic systems, Mobile Device Management systems, Identity and Access Management systems, and Domain Name Server systems;
obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant sub systems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.

Claim 30:
The computer program product of claim 29 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 9:
The computer program product of claim 8 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 31:
The computer program product of claim 29 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 10:
The computer program product of claim 8 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 32:
The computer program product of claim 31 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 11:
The computer program product of claim 10 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 33:
The computer program product of claim 31 wherein the comparative includes: vendor customers in any industry comparative.
Claim 12:
The computer program product of claim 10 wherein the comparative includes: vendor customers in any industry comparative.
Claim 34:
The computer program product of claim 29 wherein the consolidated platform information is obtained from an independent information source.
Claim 13:
The computer program product of claim 8 wherein the consolidated platform information is obtained from an independent information source.
Claim 35:
The computer program product of claim 29 wherein the consolidated platform information is obtained from a client information source.
Claim 14:
The computer program product of claim 8 wherein the consolidated platform information is obtained from a client information source.
Claim 36:
A computing system including a processor and memory configured to perform operations comprising:

processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 15:
A computing system including a processor and memory configured to perform operations comprising: 

obtaining the consolidated platform information for the computing platform to identify one or more deployed security-relevant subsystems;
utilizing artificial intelligence/machine learning to process the consolidated platform information to identify one or more non-deployed security-relevant subsystems;
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems; and
providing the list of ranked & recommended security-relevant subsystems to a third-party.
Claim 37:
The computing system of claim 36 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 16:
The computing system of claim 15 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon the anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform.
Claim 38:
The computing system of claim 36 further comprising: identifying a comparative for 
Claim 17:
The computing system of claim 15 further comprising: identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems.
Claim 39:
The computing system of claim 38 wherein the comparative includes: vendor customers in a specific industry comparative.

Claim 18:
The computing system of claim 17 wherein the comparative includes: vendor customers in a specific industry comparative.
Claim 40:
The computing system of claim 38 wherein the comparative includes: vendor customers in any industry comparative.
Claim 19:
The computing system of claim 17 wherein the comparative includes: vendor customers in any industry comparative.

Claim 41:
The computing system of claim 36 wherein the consolidated platform information is obtained from an independent information source.
Claim 20:
The computing system of claim 15 wherein the consolidated platform information is obtained from an independent information source.
Claim 42:
The computing system of claim 36 wherein the consolidated platform information is obtained from a client information source.
Claim 21:
The computing system of claim 15 wherein the consolidated platform information is obtained from a client information source.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 22-24, 27-31, 34-38, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bisso et al. (US 20120054857 A1, hereinafter Bisso).


As to Amended Claim 22:
Bisso discloses a computer-implemented method (e.g. Bisso “The method further includes retrieving information about a current computing operational effectiveness landscape. Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method further includes creating a ranking of applications. The rankings are sent to a system with a plurality of applications with similar or near redundant functionality” [0007]), executed on a computing device (e.g. Bisso computer system [0049]), comprising:
obtaining consolidated platform information for a computing platform to identify one or more deployed security-relevant subsystems (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102” [0029]; “method 200 includes retrieving information about current characteristics of one or more applications” [0033]; “The method 200 includes retrieving information about a current computing operational landscape” [0034]; “method 400 includes retrieving information about current characteristics of one or more applications” [0045]; [0046]), including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device (e.g. Bisso “The anti-malware coordinator may be a software and/or hardware module that coordinates anti-malware application, such as the anti-malware engines 106-1, 106-2, 106-3, and 106-n (which may be referred to herein generally as 106). The user system 102 may include a number of anti-malware engines 106 with similar or near redundant functionality. For example, the user system may include (but are not restricted to) the malware engines … Kaspersky Anti-Virus… Norman Anti-Virus available from Norman ASA of Lysaker, Norway, Command Antivirus available from Authentium in Palm Beach Gardens, Fla., and VirusBuser available from VirusBuster… The anti-malware coordinator 104 can select which anti-malware engines 106 to run or enable based on information processed at the anti-malware coordinator 104… This information is analyzed at the anti-malware coordinator 104 to determine a subset of anti-malware engines 106 from the selection of provider anti-malware engines available on the system 102” [0024]; [0026]-[0028]; [0029]; “the anti-malware coordinator may also be used to aggregate the results returned by the engines and take an action that is defined by a default or user modifiable configuration data” [0030]);
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems (e.g. Bisso “These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state… These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state” [0026]; “selecting one or more applications from the plurality of applications to activate” [0033]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications” [0035] where these ranked applications are not activated yet/un-installed and waiting to be formally installed [0026]; “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]);
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems (e.g. Bisso “provide an ordered list of the best antimalware engines during a period when a malware outbreak is prevalent” [0021]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206)… embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]); and
providing the list of ranked & recommended security-relevant subsystems to a third-party (e.g. Bisso “the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality… sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking” [0036]; [0041]-[0044]).



As to Amended Claim 23:
Bisso discloses the computer-implemented method of claim 22 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform (e.g. Bisso “The information includes a ranking of applications. The applications are ranked based on a current computing operational effectiveness landscape” [0008]; “This information includes data about both outbreaks and common malware at any given time or over a time period. These sources also provide data on how well anti-malware engines perform against this data. The sources of data can be queried to collect and used to rank anti-malware engines for their overall effectiveness at a given point in time” [0020]; [0021]; “in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; [0042]).
As to Amended Claim 24:
Bisso discloses the computer-implemented method of claim 22 further comprising:
identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant (e.g. Bisso “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206). For example, in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality (act 208). Sending, as defined herein, may include the data being pulled from the system. Thus, sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking, etc. At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]).
As to Amended Claim 27:
Bisso discloses the computer-implemented method of claim 22 wherein the consolidated platform information is obtained from an independent information source (e.g. Bisso “an information coordinator service 110 external to the user system 102 is used. The information coordinator service 110 receives information from information sources 108-1, 108-2, 108-3, and 108-m with information and data… the anti-malware coordinator 104 may receive information from the information coordinator service 110 which may be used to determine which anti-malware engines 106 should be active” [0029]).
As to Amended Claim 28:
Bisso discloses the computer-implemented method of claim wherein the consolidated platform information is obtained from a client information source (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]).
As to Amended Claim 29:
Bisso discloses a computer program product residing on a non-transitory computer readable medium having a plurality of instructions stored thereon which (e.g. Bisso “Embodiments within the scope of the present invention also include physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system. Computer-readable media that store computer-executable instructions are physical storage media” [0050]; [0051]), when executed by a processor, cause the processor to perform operations comprising:
obtaining consolidated platform information for a computing platform to identify one or more deployed security-relevant subsystems (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102” [0029]; “method 200 includes retrieving information about current characteristics of one or more applications” [0033]; “The method 200 includes retrieving information about a current computing operational landscape” [0034]; “method 400 includes retrieving information about current characteristics of one or more applications” [0045]; [0046]), including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content Delivery Network) systems, DAM (i.e., Database Activity Monitoring) systems, UBA (i.e., User Behavior Analytics) systems, MDM (i.e., Mobile Device Management) systems, IAM (i.e., Identity and Access Management) systems, DNS (i.e., Domain Name Server) systems, antivirus systems, data lakes; data logs, and security-relevant hardware systems (e.g. Bisso “The anti-malware coordinator may be a software and/or hardware module that coordinates anti-malware application, such as the anti-malware engines 106-1, 106-2, 106-3, and 106-n (which may be referred to herein generally as 106). The user system 102 may include a number of anti-malware engines 106 with similar or near redundant functionality. For example, the user system may include (but are not restricted to) the malware engines … Kaspersky Anti-Virus… Norman Anti-Virus available from Norman ASA of Lysaker, Norway, Command Antivirus available from Authentium in Palm Beach Gardens, Fla., and VirusBuser available from VirusBuster… The anti-malware coordinator 104 can select which anti-malware engines 106 to run or enable based on information processed at the anti-malware coordinator 104… This information is analyzed at the anti-malware coordinator 104 to determine a subset of anti-malware engines 106 from the selection of provider anti-malware engines available on the system 102” [0024]; [0026]-[0028]; [0029]; “the anti-malware coordinator may also be used to aggregate the results returned by the engines and take an action that is defined by a default or user modifiable configuration data” [0030]);
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems (e.g. Bisso “These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state… These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state” [0026]; “selecting one or more applications from the plurality of applications to activate” [0033]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications” [0035] where these ranked applications are not activated yet/un-installed and waiting to be formally installed [0026]; “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]);
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems (e.g. Bisso “provide an ordered list of the best antimalware engines during a period when a malware outbreak is prevalent” [0021]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206)… embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]); and
providing the list of ranked & recommended security-relevant subsystems to a third-party (e.g. Bisso “the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality… sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking” [0036]; [0041]-[0044]).
As to Amended Claim 30:
Bisso discloses the computer program product of claim 29 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform (e.g. Bisso “The information includes a ranking of applications. The applications are ranked based on a current computing operational effectiveness landscape” [0008]; “This information includes data about both outbreaks and common malware at any given time or over a time period. These sources also provide data on how well anti-malware engines perform against this data. The sources of data can be queried to collect and used to rank anti-malware engines for their overall effectiveness at a given point in time” [0020]; [0021]; “in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; [0042]).
As to Claim 31:
Bisso discloses the computer program product of claim 29 further comprising:
identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems (e.g. Bisso “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206). For example, in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality (act 208). Sending, as defined herein, may include the data being pulled from the system. Thus, sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking, etc. At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]).
As to Claim 34:
Bisso discloses the computer program product of claim 29 wherein the consolidated platform information is obtained from an independent information source (e.g. Bisso “an information coordinator service 110 external to the user system 102 is used. The information coordinator service 110 receives information from information sources 108-1, 108-2, 108-3, and 108-m with information and data… the anti-malware coordinator 104 may receive information from the information coordinator service 110 which may be used to determine which anti-malware engines 106 should be active” [0029]).
As to Claim 35:
Bisso discloses the computer program product of claim 29 wherein the consolidated platform information is obtained from a client information source (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]).	
As to Amended Claim 36:
Bisso discloses a computing system including a processor and memory (e.g. Bisso “a computer system including one or more processors and computer readable media such as computer memory. In particular, the computer memory may store computer executable instructions that when executed by one or more processors cause various functions to be performed, such as the acts recited in the embodiments” [0049]; [0050]) configured to perform operations comprising:
obtaining consolidated platform information for a computing platform to identify one or more deployed security-relevant subsystems (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102” [0029]; “method 200 includes retrieving information about current characteristics of one or more applications” [0033]; “The method 200 includes retrieving information about a current computing operational landscape” [0034]; “method 400 includes retrieving information about current characteristics of one or more applications” [0045]; [0046]), including generating platform information by each of the one or more deployed security-relevant subsystems and combining the platform information, wherein the security-relevant subsystems include one or more of CDN (i.e., Content (e.g. Bisso “The anti-malware coordinator may be a software and/or hardware module that coordinates anti-malware application, such as the anti-malware engines 106-1, 106-2, 106-3, and 106-n (which may be referred to herein generally as 106). The user system 102 may include a number of anti-malware engines 106 with similar or near redundant functionality. For example, the user system may include (but are not restricted to) the malware engines … Kaspersky Anti-Virus… Norman Anti-Virus available from Norman ASA of Lysaker, Norway, Command Antivirus available from Authentium in Palm Beach Gardens, Fla., and VirusBuser available from VirusBuster… The anti-malware coordinator 104 can select which anti-malware engines 106 to run or enable based on information processed at the anti-malware coordinator 104… This information is analyzed at the anti-malware coordinator 104 to determine a subset of anti-malware engines 106 from the selection of provider anti-malware engines available on the system 102” [0024]; [0026]-[0028]; [0029]; “the anti-malware coordinator may also be used to aggregate the results returned by the engines and take an action that is defined by a default or user modifiable configuration data” [0030])
processing the consolidated platform information to identify one or more non-deployed security-relevant subsystems (e.g. Bisso “These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state… These anti-malware engines 106 may be in any one of a number of different states depending on the configuration of the embodiment. For example, anti-malware engines may be in an installed state, an uninstalled state, a dormant state, and/or an active state” [0026]; “selecting one or more applications from the plurality of applications to activate” [0033]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications” [0035] where these ranked applications are not activated yet/un-installed and waiting to be formally installed [0026]; “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029])
generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems (e.g. Bisso “provide an ordered list of the best antimalware engines during a period when a malware outbreak is prevalent” [0021]; “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206)… embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]); and
providing the list of ranked & recommended security-relevant subsystems to a third-party (e.g. Bisso “the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality… sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking” [0036]; [0041]-[0044]).
As to Amended Claim 37:
Bisso discloses the computing system of claim 36 wherein generating a list of ranked & recommended security-relevant subsystems that ranks the one or more non-deployed security-relevant subsystems includes:
ranking the one or more non-deployed security-relevant subsystems based upon an anticipated use of the one or more non-deployed security-relevant subsystems within the computing platform (e.g. Bisso “The information includes a ranking of applications. The applications are ranked based on a current computing operational effectiveness landscape” [0008]; “This information includes data about both outbreaks and common malware at any given time or over a time period. These sources also provide data on how well anti-malware engines perform against this data. The sources of data can be queried to collect and used to rank anti-malware engines for their overall effectiveness at a given point in time” [0020]; [0021]; “in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; [0042]).
As to Claim 38:
Bisso
identifying a comparative for at least one of the non-deployed security-relevant subsystems defined within the list of ranked & recommended security-relevant subsystems (e.g. Bisso “Based on the information about current characteristics of one or more applications and the information about a current computing operational landscape, the method 200 includes creating a ranking of applications (act 206). For example, in the case where the applications are anti-malware applications, embodiments may rank engines based on the capabilities and effectiveness against certain malware in view of malware attacks that are presently prevalent” [0035]; “The method 200 includes sending (or otherwise making available) the ranking to a system with a plurality of applications with similar or near redundant functionality (act 208). Sending, as defined herein, may include the data being pulled from the system. Thus, sending includes data transfer initiated either by a system providing the rankings automatically sending the rankings without a request from a system with a plurality of applications with similar or near redundant functionality, or by a system with a plurality of applications with similar or near redundant functionality requesting the ranking, etc. At the system one or more of the applications in the plurality of applications are selected to activate based on the ranking of application” [0036]).


As to Claim 41:
Bisso discloses the computing system of claim 36 wherein the consolidated platform information is obtained from an independent information source (e.g. Bisso “an information coordinator service 110 external to the user system 102 is used. The information coordinator service 110 receives information from information sources 108-1, 108-2, 108-3, and 108-m with information and data… the anti-malware coordinator 104 may receive information from the information coordinator service 110 which may be used to determine which anti-malware engines 106 should be active” [0029]).
As to Claim 42:
Bisso discloses the computing system of claim 36 wherein the consolidated platform information is obtained from a client information source (e.g. Bisso “A user system 102 may provide information to the information coordinator service 110 about which engines 106 are available (installed or installable) at the user system 102, which may then alter what information the information coordinator service 110 provides to the user system 102. In some embodiments, the information coordinator system may make recommendations to the user system 102 to obtain other engines 106 and/or may provide code for other engines 106 not available at the user system 102” [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25, 26, 32, 33, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bisso in view of Rostami-Hesarsorkh et al. (US 20170251003 A1, hereinafter Rostami).
As to Amended Claim 25:
Bisso discloses the computer-implemented method of claim 24, but does not specifically disclose:
vendor customers in a specific industry comparative.
However, the analogous art Rostami does disclose vendor customers in a specific industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. organization, industry) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in a specific industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top activity for their network, for their industry, and on a global scale) (Rostami [0059]).  BISSO and Rostami to obtain the invention as specified in the instant claim(s).
As to Amended Claim 26:
Bisso discloses the computer-implemented method of claim 24, but does not specifically disclose:
vendor customers in any industry comparative.
However, the analogous art Rostami does disclose vendor customers in any industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. all), a user can select the All tab on the dashboard to display target industries on a global scale) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami are analogous art because they are from the same field of endeavor in application analysis.
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in any industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries on a global scale (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top activity for their network, for their industry, and on a global scale) (Rostami [0059]).  Therefore, it would have been obvious to combine BISSO and Rostami to obtain the invention as specified in the instant claim(s).
As to Claim 32:
Bisso discloses the computer program product of claim 31, but does not specifically disclose:
vendor customers in a specific industry comparative.
However, the analogous art Rostami does disclose vendor customers in a specific industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. organization, industry) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami are analogous art because they are from the same field of endeavor in application analysis.
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in a specific industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top (Rostami [0059]).  Therefore, it would have been obvious to combine BISSO and Rostami to obtain the invention as specified in the instant claim(s).
As to Claim 33:
Bisso discloses the computer program product of claim 31, but does not specifically disclose:
vendor customers in any industry comparative.
However, the analogous art Rostami does disclose vendor customers in any industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. all), a user can select the All tab on the dashboard to display target industries on a global scale) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami are analogous art because they are from the same field of endeavor in application analysis.
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in any industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries on a global scale (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top activity for their network, for their industry, and on a global scale) (Rostami [0059]).  Therefore, it would have been obvious to combine BISSO and Rostami to obtain the invention as specified in the instant claim(s).
As to Claim 39:
Bisso discloses the computing system of claim 38, but does not specifically disclose:
vendor customers in a specific industry comparative.
However, the analogous art Rostami does disclose vendor customers in a specific industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. organization, industry) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami are analogous art because they are from the same field of endeavor in application analysis.
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, having the teachings of BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in a specific industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top (Rostami [0059]).  Therefore, it would have been obvious to combine BISSO and Rostami to obtain the invention as specified in the instant claim(s).
As to Claim 40:
Bisso discloses the computing system of claim 38, but does not specifically disclose:
vendor customers in any industry comparative.
However, the analogous art Rostami does disclose vendor customers in any industry comparative (e.g. Rostami dashboard widgets highlight the top applications, top firewalls depending on the context (e.g. all), a user can select the All tab on the dashboard to display target industries on a global scale) [0193]; [0160]; statistical view across different enterprise networks of customers/industries [0140]).  BISSO and Rostami are analogous art because they are from the same field of endeavor in application analysis.
(e.g. Rostami, “categorizations of customers (e.g., a categorization by industry, such as government, defense contractors, banks, high tech, retail, etc.)” [0160]; “the dashboard widgets highlight the top ten artifacts depending on the context (e.g., organization, industry, or all) and time range selected, including the following: Top Applications (e.g., displays the ten most used applications); Top Malware (e.g., displays the ten malware samples with the most hits); Top Firewalls (e.g., displays ten firewalls with the most sessions where malware samples were detected; a user can select the Organization tab on the dashboard to display the Top Firewalls in their network” [0193]; [0140]).
BISSO and Rostami before him or her, to modify the disclosure of BISSO with the teachings of Rostami to include vendor customers in any industry comparative as claimed because BISSO teaches a method and system for retrieving information/characteristics of a current computing operational landscape and creating an ordered list ranking of applications that are recommended to be activated/installed (BISSO [Abstract]-[0050]) which could include dashboard widgets with a statistical view across categories of customers/industries on a global scale (Rostami [0140]; [0160]; [0193]).  The suggestion/motivation for doing so would have been to contextualize events within an industry, global, and historical context (e.g., utilizing a dashboard interface of a platform to view the top activity for their network, for their industry, and on a global scale) (Rostami [0059]).  Therefore, it would have been obvious to combine BISSO and Rostami to obtain the invention as specified in the instant claim(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Guo et al. (US 20050257268 A1)
Schlauder et al. (US 20160044058 A1) 
Dobrila et al. (US 20180060591 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth W Chang whose telephone number is (571)270-7530. The examiner can normally be reached Monday - Friday 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH W CHANG/Primary Examiner, Art Unit 2438                                                                                                                                                                                                        
    PNG
    media_image1.png
    35
    280
    media_image1.png
    Greyscale

03.28.2022